Citation Nr: 0332702	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  99-17 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.  

2.  Entitlement to an increased rating for right ring finger 
scar, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for hemorrhoids, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to April 
1979.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from May 1998 and December 1998 rating 
decisions of the Los Angeles, California RO.  The May 1998 
rating decision denied entitlement to service connection for 
pes planus.  The December 1998 rating decision denied, inter 
alia, increased ratings for the veteran's service-connected 
right ring finger scar and hemorrhoids.  The veteran filed a 
notice of disagreement in May 1999.  In June 1999, the 
veteran's claims file was transferred to the Oakland, 
California RO.  In July 1999, the Oakland, California RO 
issued a statement of the case.  The RO received the 
veteran's substantive appeal in August 1999.  

In January 1999, the RO assigned a 10 percent evaluation for 
the veteran's service-connected right ring finger scar.  In 
April 2002, the RO assigned a 10 percent evaluation for the 
veteran's service-connected hemorrhoids.  Inasmuch as a 
higher evaluation is available each condition, and the 
veteran is presumed to seek the maximum available benefit for 
a disability, each claim for increase remains viable on 
appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

In May 2003, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the veteran 
submitted additional evidence (consisting of VA medical 
treatment records) along with a waiver of RO jurisdiction.  
See 38 U.S.C.A. § 20.800 (2003).   

As a final preliminary matter, the Board notes that in June 
2002, the veteran filed an informal claim for a temporary 
total evaluation pursuant to 38 C.F.R. § 4.29 and/or 4.30.  
It does not appear, however, that the RO has adjudicated this 
claim.  As this issue is not before the Board and is not 
inextricably intertwined with any issue on appeal (see Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991)), it is referred to 
the RO for appropriate action.  


REMAND

The Board finds that additional action is warranted prior to 
appellate consideration of the claims on appeal.  

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In this case, the record does not include any correspondence 
from the RO specifically addressing the VCAA notice and duty 
to assist provisions as they pertain to the claims currently 
on appeal, to particularly include the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring the 
department to explain what evidence will be obtained by whom.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Action by the RO, not the Board, is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. May 1, 2003).  Moreover, the RO must take this 
opportunity to inform the veteran that a full year is allowed 
to submit the additional information and/or evidence 
requested.  See Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs (Secretary), No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  After 
providing the required notice, the RO must attempt to obtain 
and associate with the claims file evidence from any 
source(s) identified by the veteran, following the procedures 
prescribed in 38 C.F.R. § 159 (2003).

The Board also finds that specific additional development of 
the increased rating claims is warranted.  The veteran last 
underwent VA examinations in connection with his increased 
rating claims in April 2000.  Pertinent to evaluation of the 
service-connected right ring finger scar, recent VA 
outpatient treatment records include the veteran's complaint 
of difficulty lifting, dropping items, sharp burning pain and 
tingling in the finger.  In December 2001, diagnoses were 
right fourth finger neuropathic pain and parasthesia; 
however, there is no medical evidence that addresses whether 
the veteran has separate and distinct right ring finger 
disabilities, arising from the same injury, that warrant 
separate ratings (consistent with Esteban v. Brown, 6 Vet. 
App. 259 (1994)).  Pertinent to evaluation of the veteran's 
hemorrhoids, the veteran introduced at the hearing VA medical 
records showing recent flare-ups of his hemorrhoids.  Under 
these circumstances, the Board finds that the RO should 
arrange for VA examinations to obtain information to 
accurately assess these disabilities.  See 38 U.S.C.A. 
§ 5103A(d).  

In connection with the claim for service connection for pes 
planus, the veteran contends that his condition preexisted 
military service but was aggravated during service as a 
result of length hikes and overuse.  A VA podiatry note in 
June 1997 indicated that it his foot problems probably 
stemmed from a hereditary nature but could have possibly been 
aggravated by heavy use; however, the veteran has never been 
afforded a VA examination in connection with his claim.  The 
Board finds that in light of the VCAA, the implementing 
regulations, the objective medical evidence and the veteran's 
statements, the RO should arrange for the veteran to undergo 
VA examination to obtain an opinion addressing the medical 
relationship, if any, between current pes planus and active 
military service.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 
3.159(c)(4).  

The veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, will result in a 
denial of the claims for increase.  See 38 C.F.R. § 3.655(b) 
(2003).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report to the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the veteran by the 
pertinent VA medical facility.  

Prior to arranging for the veteran to undergo examination, it 
is imperative that the RO obtain and associate with the 
claims file all outstanding VA medical treatment records.  
During this appeal, the veteran has repeatedly reported 
receiving regular VA outpatient care at the VA Medical Center 
(VAMC) in San Francisco, California; however, records of his 
treatment at that facility, dated subsequent to September 
2002, have not been associated with the claims file.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding treatment records from the identified VA 
facility, following the procedures prescribed in 38 C.F.R. 
§ 3.159, as regards requesting medical records from Federal 
facilities.   

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  For the sake of 
efficiency, the RO's adjudication of the claims should 
include consideration of the evidence submitted during the 
May 2003 Board hearing. 

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should request that the San 
Francisco VAMC furnish all pertinent 
records of evaluation and/or treatment of 
the veteran from October 2002 to the 
present.  In requesting these records, the 
RO must follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2003).  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claims 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record and specific notice as 
to the type of evidence necessary to 
substantiate the claims.

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the appellant 
provide sufficient information to enable 
it to obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the 
evidence if sufficient information and/or 
evidence is provided.  The RO's letter 
should also invite the veteran to submit 
any pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (unless this period is 
waived, in writing). 

3.  If the veteran responds, the RO 
should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA dermatology, genitourinary, 
and podiatry examination of of his right 
ring finger scar, hemorrhoids and feet, 
respectively.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to each  physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies (and consultations, if warranted) 
should be accomplished, and all clinical 
findings should be reported in detail.  
Each examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached in a printed (typewritten) 
report.

The dermatology examiner should provide a 
detailed description of the right ring 
finger scar.  The examiner's comments 
should include, but not be limited to, 
the following:  

A.  description of the anatomical 
location of the scar;

B.  the size of the scar areas in square 
inches or square centimeters;

C.  whether the scar is superficial (not 
associated with underlying soft tissue 
damage); 

D.  whether the scar is deep (associated 
with underlying soft tissue damage);

E.  whether the scar is unstable (with 
frequent loss of covering of skin over 
the scar);

F.  whether any scar is well-healed, 
painful, tender, adherent, and/or 
ulcerated; and 

G.  whether the service-connected right 
ring finger scars in and of themselves 
cause limited motion or other limitation 
of function of an affected bodily part.  
If so, the examiner should describe in 
detail the limitation(s) and extent and 
severity thereof.  If the scar does not 
cause limited motion or other limitation 
of function of an affected bodily part, 
the examiner should specifically so state 
in the examination report.  

H.  The examiner should also comment upon 
whether the veteran has separate and 
distinct disabilities of the right ring 
finger (e.g., a scar, and neurological 
disability) arising from the same in-
service injury that are capable of being 
separately evaluated.  If neurological 
consultion is needed to address this 
query, such should be accomplished.

The genitourinary examiner should should 
render specific findings pertinent to the 
veteran's service-connected hemorrhoids, 
to include whether the veteran has 
persistent bleeding, secondary anemia 
and/or fissures.   

The podiatry examiner should specifically 
indicate whether the veteran current 
suffers from bilateral pes planus.  If 
so, the examiner should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not, (i.e., there is at least a 50 
percent probability) that the veteran's 
current pes planus is the result of 
disease or injury incurred or aggravated 
during military service.  In reaching 
this opinion, the examiner should 
specifically consider and discuss the 
significance, if any, of a June 1997 VA 
podiatry note to indicating that the 
veteran's foot problems probably stemmed 
from a hereditary nature but could have 
possibly been aggravated by heavy use.

5.  If the appellant fails to report to 
any scheduled examination(s), the RO 
should obtain and associate with the 
record any copy(ies) of any notice(s) of 
the date and time of the examination(s) 
sent to the veteran by the pertinent VA 
medical facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in PVA v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. § 5103 
(West 2002), and any other applicable 
legal precedent. 

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for pes planus as well 
as the claims for increased ratings for 
right ring finger scar and for 
hemorrhoids in light of all pertinent 
evidence (to include the evidence 
submitted during the May 2003 Board 
hearing) and legal authority.  If the 
veteran fails to report for any 
examination scheduled in connection with 
his claims for increase, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655, as appropriate.  Otherwise, in 
adjudicating the claim for an increased 
rating for the right finger scar, the RO 
should specifically document its 
consideration of whether the veteran has 
separate and distinct right ring finger 
disabilities, arising from the same 
injury, that warrant separate ratings 
(pursuant to the Esteban decision, cited 
to above).

9.  If any benefit sought on appeal 
remains denied, the RO must issue to the 
veteran and his representative an 
appropriate supplemental statement of the 
case (to include full reasons and bases 
for the RO's determinations) and afford 
them the appropriate opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




